Citation Nr: 1818351	
Decision Date: 03/26/18    Archive Date: 04/04/18

DOCKET NO.  15-10 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depressive disorder.

2.  Entitlement to an earlier effective date prior to May 10, 2013 for the grant of service connection for PTSD.


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1995 to April 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

Subsequent to the February 2015 SOC additional medical evidence was associated with the claims file.  In February 2018 the Veteran waived his right to have the case remanded for Agency of Original Jurisdiction (AOJ) review of this evidence. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In February 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of issue of entitlement to an earlier effective date for the grant of service connection for PTSD is requested.

2. The Veteran's PTSD with depressive disorder has been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal for entitlement to an earlier effective date for the grant of service connection for PTSD have been met. 38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2. The criteria for entitlement to an initial rating of 70 percent for PTSD with depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105 (2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. In the present case, the Veteran, in a February 2018 statement, has withdrawn this appeal only as to the issue of entitlement to an earlier effective date for the grant of service connection for PTSD and, hence, there remain no allegations of errors of fact or law for appellate consideration on this issue. Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.

Increased Evaluation 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Ratings are assigned based on the average impairment of earning capacity resulting from a service-connected disability.  38 C.F.R. § 4.1.  Where two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct times where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's disability should be viewed in relation to its history.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's PTSD with depressive disorder was assigned a rating of 50 percent, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under Diagnostic Code 9411, a 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.    

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." "Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment."  Id.   

In November 2011, the Veteran was voluntarily admitted to a VA Acute Psychiatric Unit.  He was in tears during his admission interview.  The Veteran reported a depressed mood and suicidal ideation.  He reported thoughts about hitting a tree with his truck.  However, he denied that he had any plan or intent, describing that when he initially got into his car before driving away from Urgent Care, he saw a tree in front of him that reminded him of a truck accident he responded to while serving in Bosnia.  He stated that he immediately became tearful, got out of his car and went back into Urgent Care.  He added that he had the suicidal thoughts for the past ten years; but that he kept thinking it would get better. Yet it never became better and it came to a point where he could no longer deal with it.  Additionally, he had been able to deal with various PTSD-related symptoms for years but for the last one to two years, he had been bothered by those symptoms.  He reported that he worked in mortuary during service.  Since that time he sees dead things all of the time and had experienced increased anxiety, some emotional distress when exposed to reminder cues, intrusive thoughts and memories, poor sleep, decreased appetite, mood shifts and irritability, insomnia, flashbacks, nightmares, and at times feeling sad and crying easily.  He stated that he had a pizza shop in Reading but that it was not doing well.  He was currently married and lived with his wife and two young daughters.  He stated that he never shared his feelings with his wife.  He has had arguments with his wife regarding financial problems.  He stated that his wife said that she never saw him depressed during their ten-year marriage.  It was for the last one and a half weeks had he been calm and quiet.  

Upon admission, the Veteran appeared well nourished, pleasant and in no distress with good hygiene.  He was alert and oriented to person, place, and time.  He answered questions appropriately and without hesitation.  He made good eye contact and his social interactions were appropriate and cooperative.  His speech was of normal volume, not pressured, cadence, and prosody with clear articulation.  He appeared goal oriented.  His affect was blunted and anxious.  He had a logical thought process with no flight of ideas or looseness of associations, obvious delusions or hallucinations.  His insight and judgment were limited.  Psychomotor abnormalities were not apparent.  The Veteran denied manic or hippomanic symptoms and panic attacks, history of alcohol or drug abuse, history of or current symptoms of psychosis, and legal issues.  He also denied any past psychiatric evaluation, suicide attempts or any history of self-harm behaviors, and homicidal ideations.  Additionally, he denied current suicidal or homicidal ideation, intent or plan.  He was diagnosed with depressive disorder and provisionally diagnosed with PTSD.  

The Veteran was afforded a VA PTSD examination in October 2013.  The Veteran reported that he was socially isolated.  He stated that it hurt to lose someone, so he did not to get personally involved with anybody.  He did not communicate with his family that much.  He noted that he recently purchased a cockatiel, because the bird would probably outlive him and he did not have to become attached and then become "a mental basket" when the bird died.  Because his wife was Catholic, the Veteran commented that she did not believe in divorce and that she would probably have left.  He reported that he currently worked an evening shift at Wendy's restaurant. He worked at night so he would not have to see his family.  His wife had two jobs because she could not rely on him to have an income.  At home, he slept on a futon in a room with the computer.  He stated that he was "a mess" and that he could not be the father that he needed to be to his kids.  It was a struggle every day and he was tired of having his wife ask if he took his medication.  His kids asked if his brain would be "all right."

On examination, the Veteran's affect and mood were blunted and constricted throughout the interview.  During his discussion of his reported trauma, his emotional presentation changed from flat and blunted to elated and euthymic, which the examiner noted, was a highly unusual observed style for the reporting of traumatizing events.  The Veteran commented that he "loved" his in-service work and he was increasingly animated and engaged with the topic of working in the morgues; performing autopsies; and embalming and retrieving bodies from around the world to repatriate them to US soil.  The examiner noted that the Veteran took pains to note symptom constellations that were consistent with a diagnosis of PTSD.  The examiner concluded that the Veteran's manner of spontaneous recitation of symptom lists was highly inconsistent with the manner of symptom presentation typical of truly traumatized people.  In addition, it was difficult for the examiner to reconcile the obvious interest, enjoyment, and excitement that the Veteran demonstrated when describing his military duties with the notion that this person had been traumatized by these same events.  Overall, the veteran's PTSD symptoms included depressed mood; chronic sleep impairment; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining; effective work and social relationships; and inability to establish and maintain effective relationships.  The examiner diagnosed PTSD and depressive disorder.  He had occupational and social impairment with reduced reliability and productivity.  The examiner determined that there was sufficient overlap between the Veteran's PTSD symptoms and depressive disorder to make it impossible to distinguish between the two diagnoses for determination of the etiology of many symptoms.  

2014 VA treatment records mental status evaluations document that the Veteran was casually dressed with appropriate personal hygiene.  He was alert, cooperative, and had appropriate eye contact and interpersonal interactions.  His speech was normal in rate, rhythm, and tone.  His language was coherent and goal directed.  He was oriented to time, place and person.  He felt fair, sometimes angry upset, or depressed.  His affect ranged from even to tearful and appropriate to context.  His appetite was good and he lost 15 pounds following a heart attack in October 2013.  He reported that hypervigilance impaired his concentration.  His insight and judgment were considered to be within normal limits. He denied hallucinations and there was no evidence of delusions.  He did not have any problems falling asleep with taking sleep medication and did not have any problems remaining asleep.  He had nightmares once every week to every other week.  He had thoughts of suicide prior to 2011 psychiatric hospitalization; however no serious plan, intent, or attempt.  He denied homicidal ideation, intent, or plan.  There was no evidence of psychosis and no psychomotor abnormalities were apparent.  He described symptoms consistent with a PTSD diagnosis such as intrusive distressing memories of traumatic experiences, distress at trauma reminders, avoidance of trauma reminders, persistent fear, diminished interest in significant activities, feelings of detachment from others, irritability and verbal outbursts of anger, difficulty concentrating, and sleep disturbance.  See April 2014 Psychology Consult Note; June 2014 Psychology E & M Note.

At a March 2015 mental status examination, the Veteran was casually attired.  He was alert and oriented.  He had a normal gait, no tremors, and no abnormal movements.  His speech at a normal rate, tone and was spontaneous.  He had a neutral mood with reactive affect.  He exhibited normal associations and thought processing.  His attention, concentration, and memory were intact.  He had fair insight and judgment. His fund of knowledge was adequate.  He had no hallucinations or delusions.  Suicide and homicide ideations were not present.  See April 2014 Psychiatry Attending Note.  

The aforementioned evidence reflects that the Veteran's PTSD with depressive disorder was manifested by difficulty sleeping, nightmares, intrusive thoughts, irritability, anxiety, depression, isolative behavior, difficulty in establishing and maintaining effective relationships, and suicidal ideation.  In the opinion of the Board, the frequency, severity and duration of these symptoms are consistent with a higher 70 percent rating, which contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood.

In so finding, the Board acknowledges that while the evidence has varied, the Veteran's November 2011 self-admission into VA's Acute Psychiatric
Unit support that the Veteran suffered from suicidal ideation.  While not all of the symptoms supportive of a 70 percent rating have been documented, the medical evidence of record supports a finding of deficiencies in most areas such as work, family relations, judgment, thinking, and mood.

However, at no point during the period of the appeal, has the Veteran's service-connected PTSD with depressive disorder been shown to have met the criteria for the higher rating of 100 percent.  Medical records noted that the Veteran's thought processes were logical with no flight of ideas or looseness of associations.  He was oriented to person, place, and time.  He also exhibited no auditory or visual delusions or hallucinations.  Similarly, while the Veteran expressed suicidal ideation, these thoughts did not appear to be persistent.  He did not have persistent danger of hurting himself.  Homicidal ideas were not present.  Throughout his VA psychiatric treatment, the Veteran's general appearance was observed to be appropriate.  Although the Veteran was socially isolated to some extent, he did work and maintained some social and personal interactions with his wife and children.  Moreover, the November 2013 VA PTSD examination and VA mental status examinations did not reflect an assessment of total social and occupational impairment.  Taken together with the other evidence noted above indicating few, if any, of the symptoms described under 100 percent rating, the Board finds that a 100 percent rating is not warranted.

Accordingly, the Board finds that a rating of 70 percent for PTSD with depressive disorder, but no higher, is warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

The appeal of the issue of entitlement to an earlier effective date for the grant of service connection for PTSD is dismissed.

An initial rating of 70 percent for PTSD with depressive disorder is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


